Name: Commission Regulation (EEC) No 916/80 of 15 April 1980 correcting Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 98/8 Official Journal of the European Communities 16 . 4. 80 COMMISSION REGULATION (EEC) No 916/80 of 15 April 1980 correcting Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 14(2) thereof, Whereas Commission Regulation (EEC) No 8 1 8/80 (3 ) laid down protective measures applicable to imports of cultivated mushrooms in brine ; whereas a check has revealed that an error found its way into the tariff description of the products ; whereas it is essential , therefore , to correct the Regulation in question , HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 818/80 is replaced by the following text : 'From 15 April 1980 all imports into the Commu ­ nity of cultivated mushrooms in brine (subheading 07.03 E of the Common Customs Tariff) from non-member countries shall be subject to the production of an import licence .' Article 2 This Regulation shall enter into force on 16 April 1980 . It shall apply with effect from 15 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . I1 ) OJ No L 341 , 31 . 12 . 1979, p. 1 . ( 3 ) OJ No L 89, 2 . 4 . 1980 , p. 5 .